Case 5:19-cv-00024-HE Document 33-6 Filed 08/29/19 Page 1 of 7
                         EXHIBIT 6
Case 5:19-cv-00024-HE Document 33-6 Filed 08/29/19 Page 2 of 7
                         EXHIBIT 6
Case 5:19-cv-00024-HE Document 33-6 Filed 08/29/19 Page 3 of 7
                         EXHIBIT 6
Case 5:19-cv-00024-HE Document 33-6 Filed 08/29/19 Page 4 of 7
                         EXHIBIT 6
Case 5:19-cv-00024-HE Document 33-6 Filed 08/29/19 Page 5 of 7
                         EXHIBIT 6
Case 5:19-cv-00024-HE Document 33-6 Filed 08/29/19 Page 6 of 7
                         EXHIBIT 6
Case 5:19-cv-00024-HE Document 33-6 Filed 08/29/19 Page 7 of 7
                         EXHIBIT 6
